Title: From James Madison to the Senate, 5 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 5th. 1816.
                        
                    
                    In compliance with the resolution of the Senate of the Second instant, they are informed that great losses having been sustained by Citizens of the United States from unjust seizures and confiscations of their property, by the late Government at Naples; it was deemed expedient that indemnification should be claimed by a special mission for that purpose. The occasion may be proper also for securing the use and accomodations of the Neapolitan ports, which may at any time be needed for the public Ships of the United States; and for obtaining releif for the American Commerce, from

the disadvantageous and unequal regulations now operating against it in that Kingdom.
                    
                        
                            James Madison
                        
                    
                